Citation Nr: 0617553	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial increased disability rating for 
asthma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1994 
to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii.  In that decision, the RO granted service 
connection for asthma and assigned a noncompensable 
evaluation to this disability, effective from May 2001.  


FINDING OF FACT

The service-connected asthma is manifested by expiratory 
wheezing on forced expiration with coughing, a percentage 
predicted of Forced Expiratory Volume in one second (FEV-1) 
of no lower than 81%, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of no lower than 69%, and the need for 
daily use of an inhalational steroid anti-inflammatory 
medication.  However, the use of oral or parenteral 
corticosteroids or the need for visits to a physician for 
treatment purposes has not been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for the service-connected asthma are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2005).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 485, 489-490 (2006).  

In May 2001 in the present case, the veteran filed a claim 
for service connection for asthma.  By a June 2001 letter, 
the RO informed the veteran of the type of evidence necessary 
to support this service connection issue.  The letter also 
notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this claim but that he must provide enough information so 
that the agency could request the relevant records.  In 
addition, the letter informed the veteran of his opportunity 
to submit "any additional information or evidence that . . . 
[he] want[ed] . . . [the RO] to try to get for . . . [him]."  

Clearly the June 2001 letter was properly tailored to the 
veteran's original application for service-connected 
benefits.  Furthermore, by the October 2001 rating action, 
the RO granted service connection for asthma and assigned a 
noncompensable evaluation to this disability, effective from 
May 2001.  Consequently, the Board finds that section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the veteran's service connection 
claim has been substantiated.  See Dingess/Hartman, 19 Vet. 
App. at 490-491.  

Further review of the claims folder indicates that, in March 
2002, the veteran filed a notice of disagreement with the 
initial noncompensable rating assigned to his 
service-connected asthma.  Specifically, the veteran 
maintained that he is "entitled [to receive] compensation 
for . . . [his] disability with a percentage no less than 
sixty percent."  Although the veteran has asserted that his 
asthma should be evaluated as no less than 60 percent 
disabling, he has not expressed a desire for any particular 
maximum rating.  He is, therefore, presumed to be seeking the 
maximum benefit available under the law.  See 
Dingess/Hartman, 19 Vet. App. at 490-491.  See also AB 
v. Brown, 6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement regarding a disability rating does not trigger 
additional section 5103(a) notice.  Rather, VA is simply 
required, under sections 7105(d) and 5103A, to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  The statement of the 
case required by section 7105(d)(1) must be complete enough 
to allow the appellant to present argument to the Board 
regarding any disagreement with the RO decision on any 
element of the claim.  38 C.F.R. § 19.29 (2005).  Also, an 
appellant may submit additional evidence after receipt of the 
statement of the case for consideration by both the RO and 
the Board.  38 C.F.R. § 19.37 (2005).  The Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  
Dingess/Hartman, 19 Vet. App. at 491, 493, 500-501.  

In an October 2001 letter in the present case, the RO 
notified the veteran of the grant of service connection for 
asthma and the assignment of a noncompensable evaluation for 
this disability, effective from May 2001.  The veteran was 
also informed of the criteria pertinent to the assignment of 
the noncompensable rating, and effective date, for his 
asthma.  In addition, the October 2001 letter notified the 
veteran of his appellate rights, including his right to 
representation.  See 38 U.S.C.A. § 5104 (West 2002) & 
38 C.F.R. § 3.103(b).  

The statement of the case subsequently issued in June 2002 
specifically set forth the criteria necessary for the grant 
of an increased evaluation for the veteran's 
service-connected asthma as well as a discussion of the 
relevant evidence of record and the reasons and bases for the 
denial of a compensable rating for this disability.  Also, an 
April 2004 letter notified the veteran that a grant of an 
increased rating for his service-connected asthma required 
competent evidence that the disorder had worsened.  In 
addition, this document informed the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his increased rating claim but that 
he must provide enough information so that the agency could 
request the relevant records.  The letter also informed the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he thought would] support . . . [his] 
claim."  

Thereafter, in July 2005, the RO readjudicated the veteran's 
increased rating claim and determined that a 10 percent 
evaluation, effective from May 2001, was warranted.  Later in 
July 2005, the RO issued a letter and a supplemental 
statement of the case which notified the veteran of the 
decision (including the reasons and bases for the assignment 
of the compensable evaluation and the effective date of the 
award).  Following receipt of additional evidence, the RO, in 
March 2006, once again re-adjudicated the veteran's increased 
rating claim.  Consequently, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d) as well as the regulatory requirements 
of 38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support a grant of an initial increased rating 
for his service-connected asthma.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-501.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claim for an 
initial increased rating for the service-connected asthma.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  Furthermore, the veteran has been accorded a 
pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial increased rating 
for his service-connected asthma.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed to adjudicate the issue of entitlement 
to an initial disability rating greater than 10 percent for 
the service-connected asthma, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Rating For Service-Connected Asthma

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by an October 2001 rating action, the RO 
granted service connection for asthma and awarded a 
noncompensable evaluation for this disability, effective from 
May 2001.  According to the service medical records, asthma 
was suspected in December 1996, when the veteran complained 
of shortness of breath and wheezing upon running.  From March 
2000 to February 2001, the veteran was treated for 
exercise-induced asthma.  Relevant symptomatology, which 
included coughing, wheezing, and chest tightness, was found 
to be only mildly to moderately persistent.  In fact, in 
September 2000, the veteran denied having had any severe 
exacerbations of asthma requiring emergency room visits or 
hospitalization.  Although at a November 2000 evaluation an 
examiner explained that the veteran's asthma limited his 
ability to perform all duties, this physician also noted that 
"[c]ompliance . . . [was] still an issue as he [the veteran] 
. . . [had] failed to pick up his medications for the second 
time."  According to a February 2001 service medical record, 
the veteran reported using only Albuterol on an as-needed 
basis (approximately two times per week) and omeprazole on an 
as-needed basis (once per week) but denied using Serevent, 
Flovent, Singulair, or Claritin.  

At a July 2001 VA general medical examination, the veteran 
described shortness of breath after walking five minutes at 
his job as a security officer and after running but denied 
such symptomatology when lifting weights at the gym.  He 
reported having acute asthmatic attacks approximately once a 
week at night.  He also stated that he had been using an 
Albuterol inhaler on an as-needed basis until a month before 
the VA examination when he had last used the medication.  A 
physical examination demonstrated that the veteran's lungs 
were clear to auscultation, with no wheezes or rales.  The 
examiner diagnosed asthma.  According to a November 2001 
addendum handwritten on the examination report, the veteran 
had failed to report for pulmonary function tests which had 
been scheduled in August 2001.  

Based upon these in-service, and post-service, medical 
records, the RO, by the October 2001 rating action, granted 
service connection for asthma and assigned a noncompensable 
evaluation for this disability, effective from May 2001.  
Following receipt of notification of the October 2001 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a noncompensable evaluation for his 
service-connected asthma.  During the current appeal and 
specifically by a July 2005 rating action, the RO awarded a 
compensable evaluation of 10 percent, effective from May 
2001, for the service-connected asthma.  This initially 
assigned rating remains in effect.  

As the present appeal arises from the grant of service 
connection and assignment of an initial disability 
evaluation, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

According to the applicable rating criteria, evidence of the 
percentage predicted of FEV-1 from 71% to 80%, FEV-1/FVC from 
71% to 80%, or intermittent inhalational or oral 
bronchodilator therapy will result in the assignment of a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).  The next higher rating of 30 percent 
requires evidence of percentage predicted of FEV-1 from 56% 
to 70%, FEV-1/FVC from 56% to 70%, daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  Id.  A rating of 60 percent necessitates 
evidence of percentage predicted of FEV-1 from 40% to 55%, 
FEV-1/FVC from 40% to 55%, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Id.  A 100 percent evaluation 
requires evidence of percentage predicted of FEV-1 less than 
40%, FEV-1/FVC less than 40%, more than one attack per week 
with episodes of respiratory failure, or a requiring of daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  

Throughout the current appeal, the veteran has contended that 
his service-connected asthma is of such severity as to 
warrant at least a 60 percent disability rating.  In 
particular, the veteran maintains that, as a result of this 
disorder, he experiences trouble breathing, wheezing, and 
difficulty walking and running for prolonged periods of time.  
See, e.g., December 2002 hearing transcript (T.) at 4-5, 8-9, 
12-13.  According to the veteran's testimony, his inhaler 
provides him only temporary relief from these symptoms.  
T. at 8-9.  He asserts that his asthmatic attacks, which last 
"for hours [and] sometimes longer," occur at least once a 
week.  He denies seeking hospitalization, emergency room 
care, or outpatient treatment for his asthma and admits to 
seeing medical personnel every four to five months solely for 
the purpose of obtaining medication.  T. at 10-11.  

According to VA medical records, in January 2002, the veteran 
reported having had three asthmatic attacks within the past 
six months.  An aerobid inhaler was prescribed.  At a 
February 2002 VA outpatient treatment session, the veteran 
reiterated having had three exacerbations of his asthma 
within the past six months.  He denied going to an emergency 
room but did admit to using inhalers.  The examining 
physician prescribed a refill of the veteran's inhalers.  

In January 2003, the veteran reported having flare-ups of his 
asthma approximately three to four times per week.  He 
acknowledged that these attacks are relieved by use of an 
inhaler.  He also stated that he is unable to run anymore 
because doing so causes flare-ups of his asthma, including 
shortness of breath.  A physical examination demonstrated 
that the veteran's lungs were clear with expiratory wheezing 
on forced expiration.  The veteran was referred to the 
Pulmonary Clinic for pulmonary function tests (PFTs).  

In February 2003, the veteran explained that, although his 
last asthmatic attack was one-and-a-half years ago, he 
continues to experience exacerbations of his asthma 
(including difficulty breathing before going to bed and upon 
exercising).  The veteran reported using an albuterol inhaler 
twice per day.  PFTs completed at that time showed FEV-1 of 
88% and FEV-1/FVC of 86%.  The examiner explained that the 
veteran's PFT results were normal except for findings of 
reduced peak flow.  The veteran's prescription for an 
albuterol inhaler was refilled.  

In November 2005, the veteran underwent a VA respiratory 
examination.  At that time, he complained of a daily 
nonproductive cough, shortness of breath upon walking up one 
flight of stairs, and wheezing with cold weather, having a 
cold, or exercise such as running.  He reported that he uses 
an albuterol inhaler, which helps to alleviate these 
symptoms, on only an as-needed basis.  According to the 
veteran, a steroid inhaler had been previously prescribed but 
had run out two years ago.  He denied having any asthmatic 
exacerbations requiring oral or parenteral corticosteroids or 
visits to a physician.  

A physical examination conducted on the veteran's lungs at 
the November 2005 VA evaluation demonstrated expiratory 
wheezing on forced expiration with coughing.  PFTs showed 
FEV-1 of 81% pre-bronchodilator and 83% post-bronchodilator 
as well as FEV-1/FVC of 69% pre-bronchodilator and 74% 
post-bronchodilator.  Following this examination as well as a 
review of the veteran's claims folder, the examiner concluded 
that, although the veteran currently uses his albuterol 
inhaler on an intermittent as-needed basis, "his medical 
treatment would likely be optimized with . . . daily use of 
an inhalational steroid anti-inflammatory medication."  

As these medical records illustrate, the veteran's 
service-connected asthma is manifested by expiratory wheezing 
on forced expiration with coughing, a percentage predicted of 
FEV-1 of no lower than 81%, FEV-1/FVC of no lower than 69%, 
and the need for daily use of an inhalational steroid 
anti-inflammatory medication.  This disability does not 
require the use of oral or parenteral corticosteroids or 
visits to a physician for treatment purposes.  

Significantly, a VA physician has determined that the 
veteran's service-connected asthma is of such severity as to 
require the need for daily use of an inhalational steroid 
anti-inflammatory medication.  As such, the Board finds that 
an initial rating of 30 percent is warranted for the 
veteran's service-connected asthma.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (which states that evidence of a 
percentage predicted of FEV-1 from 56% to 70%, FEV-1/FVC from 
56% to 70%, daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication 
warrants the assignment of a 30 percent rating).  

However, the veteran has specifically denied using oral or 
parenteral corticosteroids or visiting a physician for 
treatment purposes.  Further, PFTs have provided a percentage 
predicted of FEV-1 of no lower than 81% and a FEV-1/FVC of no 
lower than 69%.  Consequently, the next higher rating of 
60 percent cannot be awarded for the veteran's 
service-connected asthma.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (which states that a 60 percent rating requires 
evidence of percentage predicted of FEV-1 from 40% to 55%, 
FEV-1/FVC from 40% to 55%, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In the present 
case, the veteran has asserted that his service-connected 
asthma required him to change his first post-service job as a 
security guard because he became short of breath every time 
that he "went on . . . [his] security checks" and has 
prevented him from being hired for jobs with any physically 
demanding responsibilities.  T. at 4-5, 12.  However, the 
veteran has admitted that he has not sought hospitalization, 
emergency room care, or outpatient treatment for his asthma 
and that he sees medical personnel every four to five months 
solely for the purpose of obtaining medication.  T. at 10-11.  
Medical evidence associated with the veteran's claims folder 
supports the veteran's assertions that he sees medical 
personnel essentially for the purpose of procuring medicine.  
As such, the Board finds that the facts of this case do not 
show that the service-connected asthma has resulted in marked 
interference with the veteran's employment or require 
frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected asthma has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  








ORDER

An initial disability rating of 30 percent for the 
service-connected asthma is granted, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


